DETAILED ACTION
This action is to correct examiner’s amendment to claim 3, line 3 and claim 4, line 2 of the previous Notice of Allowance 08/08/2022 according to RUSH 08/12/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Pennington (Reg. #59,064) on 08/04/2022.
Please amend the following claims:
Claim 1, line 9: Replace “group” by “groups”.
Claim 1, line 10: Replace “group” by “groups”.
Claim 1, line 12: Replace “wherein the at least one group” by “wherein at least one group”.
Claim 1, line 14: Replace “a dc link” by “the dc link”.
Claim 1, line 17: Replace “a dc link” by “the dc link”.
Claim 1, line 21: Replace “each of the three phases is connected” by “each of the three phases are connected”.
Claim 1, line 22: Replace “a dc link” by “the dc link”.
Claim 3, line 1: Replace “the unipolar sub modules” by “the sub modules”.
Claim 3, line 3: Replace “the bipolar modules” by “the sub modules”.
Claim 4 – Rejoin
Claim 4, line 1: Replace “the one or more chain links” by “the at least three or more groups of sub modules”.
Claim 4, line 2: Replace “the other chain link or chain links” by “the group of sub modules”.
Claim 4, line 3: Replace “the DC link voltage” by “a DC link voltage”.
Claim 7, line 4: Replace “the rectified sine wave” by “a rectified sine wave”.
Claim 7, line 4: Replace “the output” by “an output”.

Allowable Subject Matter
Claims 1, 3 – 4, 7 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the other two groups of sub modules are connected between the node of a dc link and a first ac node; wherein each of the two switching segments are connected between the two nodes of the dc link; wherein a node between the two switching segments forms a second ac node; three phases, wherein each of the three phases are connected in hybrid configuration of series and parallel across the two nodes of the dc link; wherein the groups of the sub modules are controlled in such a way that at least two groups of the sub modules generate voltage for a half cycle of ac voltage across the first ac node and the second ac node; wherein the at least one switching segment conducts for the half cycle of ac voltage and is bypassed during the other half cycle of the ac voltage”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/
Primary Examiner, Art Unit 2838